Citation Nr: 1812261	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-34 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the rating reduction for service-connected transitional cell carcinoma of the bladder with surgical resection and recent recurrence from 100 percent to 40 percent, as of September 1, 2011, was proper.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1948 to November 1949 and September 1950 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the Veteran's disability rating for transitional cell carcinoma of the bladder with surgical resection and recent recurrence from 100 percent to 40 percent effective September 1, 2011.  

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 100 percent rating for service-connected transitional cell carcinoma of the bladder with surgical resection and recent recurrence by way of a rating decision and notification letter dated August 2010, and he was notified of his right to submit additional evidence and request a predetermination hearing.  

2.  The preponderance of the evidence does not support a finding that the Veteran's service-connected transitional cell carcinoma of the bladder with surgical resection and recent recurrence has improved under the ordinary conditions of life and work.




CONCLUSION OF LAW

The reduction in the Veteran's disability evaluation from 100 percent to 40 percent for his service-connected transitional cell carcinoma of the bladder with surgical resection and recent recurrence was improper and his benefits should be restored.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran challenges the reduction of his 100 percent rating for transitional cell carcinoma of the bladder with surgical resection and recent recurrence to 40 percent.  Having decided that the procedural requirements as set forth in 38 C.F.R. 
§ 3.105(e) were met, the question to be addressed is whether, given the available evidence, the Veteran's condition improved such that a reduction was warranted.

Pursuant to 38 C.F.R. § 3.344(a), for ratings that have been in effect for long periods at the same level (protected ratings), "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  38 C.F.R. § 3.344(a) (2017); see 38 C.F.R. § 3.344(c) (provisions of § 3.344(a) apply to ratings that have continued for five years or more).  Section 3.344 also provides that "[r]atings on account of disease subject to temporary or episodic improvement . . .will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. 
§ 3.344(a).  That regulatory section further provides that, even where material improvement in a service-connected condition is clearly reflected by the evidence, VA must "consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  38 C.F.R. 
§ 3.344(a).


Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  Medical and non-medical indicators of improvement may be considered.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

If a reduction of a protected rating is at issue, the Board must "establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted."  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993)).  Here, the Veteran's rating is protected, as his total rating under Diagnostic Code 7528 was in effect for over 5 years.  See Brown (Kevin), 5 Vet. App. at 418 (holding that duration of the rating for purposes of § 3.344(c) is measured by its effective dates - that is, from the effective date assigned the rating until the effective date of the actual reduction; the Court of Appeals for Veterans Claims (Court) rejected as the end date the date proposing the reduction or ordering of it).    

In an August 2007 rating decision, the RO granted the Veteran service connection for transitional cell carcinoma of the bladder with surgical resection and recent recurrence, and assigned a 100 percent disability rating effective August 31, 2006.  

Under Diagnostic Code 7528, a 100 percent rating is warranted for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528.   According to the diagnostic code, following cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of chapter 38.  


In accordance with Diagnostic Code 7528, the Veteran obtained a VA examination to assess any residuals of his transitional cell carcinoma in November 2008.  See November 2008 VA examination.  The examiner acknowledged two tests performed on the Veteran in November 2006.  First, a urine cytology showed rare atypical cells; then, a fluorescence in situ hybridization (FISH) examination showed a positive diagnosis consistent with urothelial carcinoma.  See December 2006 private medical record.  The FISH test demonstrates genetic alterations which are seen in cells with malignant transformation.  Id.  The examiner also deemed the Veteran "stable."  However, the examiner did not discuss the cytology or FISH results, or explain how the Veteran was stable despite clinical findings in the evidentiary record.  See November 2008 VA examination.  Nevertheless, the RO continued the Veteran's 100 percent disability rating based in large part on the November 2008 examination.

In July 2010, the Veteran was afforded another VA examination.  There, the Veteran stated he had repeat cystoscopies about every 3 months, and in November 2006, his non-VA urologist discovered abnormal cells using both cytology and a FISH study.  The examiner then determined, without offering an explanation, that the Veteran's bladder carcinoma was not active.  Importantly, though the examiner conducted a urinalysis, he did not discuss abnormal white and red cell blood counts found or determine whether the Veteran still had urothelial carcinoma through appropriate testing.  See July 2010 VA examination.  Further, the Board notes that the examiner did not discuss the Veteran's abnormal estimated glomerular filtration rate (eGFR) registered in his blood work.  EGFR measures whether a person has chronic kidney disease; chronic kidney disease is defined as either kidney damage or GFR < 60mL/min/1.73m2 for at least 3 months.  Here, the Veteran exhibited those numbers from December 2009 to June 2010.     

Therefore, the Board finds that the VA examination upon which the Veteran's rating was reduced from 100 percent to 40 percent was inadequate.  The adequacy requirements for VA examinations that reduce a rating that has been in effect for at least 5 years, as discussed above, are set forth in § 3.344(a).  The VA examination is inadequate because, at the time of the examination, the examiner did not discuss why he rendered the Veteran's condition stable without conducting appropriate tests or interpreting the tests he ordered.  Further, the opinion fails to contain any supporting explanation or rationale. 

As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  To be precise, the burden is on the Board to establish by a preponderance of evidence that the rating reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is conflicting evidence as to whether the Veteran's disability has actually improved, and the Veteran has been subjected to treatment every three months, the Board finds that VA has not met its burden and that the reduction in the Veteran's disability evaluation for his transitional cell carcinoma of the bladder with surgical resection and recent recurrence was therefore improper.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

The reduction to 40 percent being improper, restoration of a 100 percent rating for service-connected transitional cell carcinoma of the bladder with surgical resection and recent recurrence is granted.  This restoration is effective September 1, 2011, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


